Title: To George Washington from Timothy Pickering, 16 June 1778
From: Pickering, Timothy
To: Washington, George


                    
                        Sir,
                        War Office [York, Pa.] June 16 1778.
                    
                    General Gates has written to Congress describing his distressed situation from the want of men, money, arms, provisions &c. We were surprized at the mention of arms; for by a return made in February it appeared that better than 2000 stands were then at Albany, fit for service; and the board have never given any order respecting them. Colo. Malcom says a quantity were sent from thence lately to the main army, and that none fit for immediate use are left at Albany. We shall write to the Commissary there to make an immediate return of the state of his stores: But as this will unavoidably take some time, we shall be obliged to your Excellency for information of the number you have received and ordered from Albany. It will be convenient also for the board to know the extent of your orders on the arsenal at Springfield. We fear the supplies requisite for the recruits & draughts daily coming in to Genl Gates will sweep off the remainder. It is to be regretted that a larger reward had not been offered by Congress to every man who would come into the field well armed. The sum offered was manifestly too small to produce any effect. We are, with great respect, your Excellency’s most obedt servants. By order of the Board.
                    
                        Tim. Pickering junr
                    
                